Title: From Thomas Jefferson to Samuel Allyne Otis, 15 November 1808
From: Jefferson, Thomas
To: Otis, Samuel Allyne


                  
                     Sir 
                     
                     Washington Nov. 15. 08.
                  
                  I am often placed before the Senate in an awkward situation by errors, which are not my own, but of the gentlemen who give me the names of persons for office. in my message of yesterday I nominated Charles James Jouett Surveyor &c.  yesterday’s post brings information that his name is James Charles Jewett wherein besides a misplacing the two first names there is a mispelling of the third. I must avail myself therefore of the usual indulgence to permit mr Coles informally to correct the error at your table. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               